          Case 2:20-cv-02034-TJS Document 1 Filed 04/27/20 Page 1 of 19




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 Lansdale 329 Prop, LLC, 329 Mainlans, LLC,           Case No.______________
 and Lincoln Liquor LLC d/b/a Stove and Tap;
 560 Wellington Square Associates LLC d/b/a           CLASS ACTION COMPLAINT
 Al Pastor; individually and on behalf of all
 others similarly situated,                           Jury Trial Demanded

                        Plaintiffs,

                v.

 Hartford Underwriters Insurance Company
 and The Hartford Financial Services Group,
 Inc. d/b/a The Hartford,

                        Defendants.



       Plaintiffs Lansdale 329 Prop, LLC, 329 Mainlans, LLC and Lincoln Liquor LLC d/b/a

Stove and Tap, and 560 Wellington Square Associates LLC d/b/a Al Pastor (“Plaintiffs”), for

themselves and all other members of the below-defined nationwide Plaintiffs’ classes

(collectively, the “Insured Class”), bring this class action against Defendants Hartford

Underwriters Insurance Company and The Hartford Financial Services Group, Inc. d/b/a The

Hartford (collectively, “The Hartford” or “Defendants”). Plaintiffs allege the following based on

personal knowledge as to Plaintiffs and Plaintiffs’ own acts, and on information and belief as to

all other matters based upon the investigation of Plaintiffs’ counsel and their review of publicly

available information, including news articles, press releases, and other publicly available

information.
            Case 2:20-cv-02034-TJS Document 1 Filed 04/27/20 Page 2 of 19




                                  NATURE OF THE ACTION

       1.      Plaintiffs own and operate Stove and Tap and Al Pastor, full-service restaurants

with locations in Lansdale, Malvern, and Exton, Pennsylvania. Plaintiffs’ futures are now

threatened by the government-ordered shutdowns prohibiting on-site dining which prevents

patrons’ and employees’ access to their restaurants and denies the use of their restaurant

properties for their intended purpose.

       2.      To protect their businesses in the event that they suddenly had to suspend

operations for reasons outside of their control, Plaintiffs purchased Business Owner’s coverage

from The Hartford. Each of the Business Owner’s polices included separate endorsements for

“Business Income and Extra Expense” (the “Business Income endorsement”) and Business

Income for Civil Authority Actions (the “Civil Authority endorsement”).

       3.      Plaintiffs were forced to suspend or reduce business at Stove and Tap and Al

Pastor restaurants due to orders issued by civil authorities in Pennsylvania mandating the

suspension of business for on-site services to prevent potential exposure to COVID-19.

Plaintiffs were also required to take necessary steps to prevent further damage and minimize the

suspension of business and continue operations. Plaintiffs’ insured premises did not experience

any known presence of, suspected presence of, or exposure to the COVID-19 virus.

       4.      Plaintiffs were denied business income coverage by The Hartford. Upon

information and belief, The Hartford has, on a wide scale and uniform basis, refused to pay its

insureds for losses suffered due to any executive orders by civil authorities that have required the

necessary suspension of business, and any efforts to prevent further property damage or to

minimize the suspension of business and continue operations.




                                                 2
            Case 2:20-cv-02034-TJS Document 1 Filed 04/27/20 Page 3 of 19




                                         THE PARTIES

       5.      Plaintiff Lansdale 329 Prop, LLC is a Pennsylvania limited liability company, and

is a citizen of Pennsylvania. Plaintiff is an owner and operator of Stove and Tap restaurant, with

a principal place of business at 329 West Main Street, Lansdale, Pennsylvania 19446.

       6.      Plaintiff 329 Mainlans, LLC is a Pennsylvania limited liability company, and is a

citizen of Pennsylvania. Plaintiff is an owner and operator of Stove and Tap restaurant, with a

principal place of business at 329 West Main Street, Lansdale, Pennsylvania 19446.

       7.      Plaintiff Lincoln Liquor LLC is a Pennsylvania limited liability company, and is a

citizen of Pennsylvania. Plaintiff is the owner and operator of Stove and Tap restaurant, with a

principal place of business at 245 Lancaster Avenue, Malvern, Pennsylvania 19355.

       8.      Plaintiff 560 Wellington Square Associates, LLC is a Pennsylvania limited

liability company, and is a citizen of Pennsylvania. Plaintiff is the owner and operator of Al

Pastor restaurant, with a principal place of business at 560 Wellington Square, Exton,

Pennsylvania 19341.

       9.      Defendant Hartford Underwriters Insurance Company is a property and casualty

company. Defendant is a citizen of Connecticut, being organized under the laws of the State of

Connecticut and with its headquarters and principal place of business at One Hartford Plaza,

Hartford, Connecticut 06155. On information and belief, Hartford Underwriters Insurance

Company is a subsidiary of The Hartford Financial Services Group, Inc.

       10.     Defendant The Hartford Financial Services Group, Inc. d/b/a The Hartford is a

property and casualty company. Defendant is a citizen of Connecticut, being organized under

the laws of the State of Connecticut and with its headquarters and principal place of business at

One Hartford Plaza, Hartford, Connecticut 06155. On information and belief, The Hartford

Financial Services Group, Inc. is the parent of Hartford Underwriters Insurance Company.

                                                 3
          Case 2:20-cv-02034-TJS Document 1 Filed 04/27/20 Page 4 of 19




                                  JURISDICTION AND VENUE

        11.     This Court has jurisdiction over this action pursuant to the Class Action Fairness

Act (“CAFA”), 28 U.S.C. § l 332(d), because the aggregate amount in controversy exceeds

$5,000,000, exclusive of interest and costs, there are more than 100 class members, and at least

one class member is a citizen of a state different from Defendants. The Court also has

supplemental jurisdiction over the state law claims under 28 U.S.C. § 1367.

        12.     This Court has personal jurisdiction over Defendants, as Defendants are registered

to conduct business in this Commonwealth, regularly conduct business in Pennsylvania, and

have sufficient contacts in Pennsylvania. Defendants intentionally avail themselves of this

jurisdiction by conducting operations here and promoting, selling, and marketing Defendants’

policies of insurance to resident Pennsylvania consumers and entities.

        13.     Venue is proper in this District under 28 U.S.C. § 139l(b) because a substantial

part of the events, acts, and omissions giving rise to Plaintiffs’ claims occurred in this District

and the Plaintiffs’ insured properties that are the subject of the action are situated in this District.

                                   FACTUAL ALLEGATIONS

A.      The Hartford Policies

        14.     In return for the payment of a premium, The Hartford issued Policy No. 13 SBA

AE7GUH to Lansdale 329 Prop, LLC and 329 Mainlans, LLC d/b/a Stove and Tap, for a policy

period of February 1, 2020 to February 1, 2021. Policy No. 13 SBA AE7GUH is attached hereto

as Exhibit A. Lansdale 329 Prop, LLC and 329 Mainlans, LLC d/b/a Stove and Tap have

performed all of their obligations under Policy No. 13 SBA AE7GUH, including the payment of

the premium. The Covered Property and Scheduled Premises is the Stove and Tap located at 329

Main Street, Lansdale, Pennsylvania 19446.




                                                   4
          Case 2:20-cv-02034-TJS Document 1 Filed 04/27/20 Page 5 of 19




       15.     In return for the payment of a premium, The Hartford issued Policy No. 13 SBA

AE7BT5 to Lincoln Liquor, LLC d/b/a Stove and Tap, for a policy period of December 16, 2019

to December 16, 2020. Policy No. 13 SBA AE7BT5 is attached hereto as Exhibit B. Lincoln

Liquor d/b/a Stove and Tap has performed all of its obligations under Policy No. 13 SBA

AE7BT5, including the payment of the premium. The Covered Property and Scheduled

Premises is the Stove and Tap located at 245 Lancaster Avenue, Malvern, Pennsylvania 19355.

       16.     In return for the payment of a premium, The Hartford issued Policy No. 13 SBA

AE7DD7 to 560 Wellington Square LLC d/b/a Al Pastor, for a policy period of December 16,

2019 to December 16, 2020. Policy No. 13 SBA AE7DD7 is attached hereto as Exhibit C. 560

Wellington Square LLC d/b/a Al Pastor has performed all of its obligations under Policy No. 13

SBA AE7DD7, including the payment of the premium. The Covered Property and Scheduled

Premises is Al Pastor, located at 560 Wellington Square, Exton, Pennsylvania 19341.

       17.     Each one of Plaintiffs’ policies attached as Exhibits A-C include identical

Business Income and Civil Authority endorsements.

       18.     In many parts of the world, property insurance is sold on a “named peril” basis.

Such policies cover a risk of loss if that risk of loss is specifically listed. Most property policies

sold in the United States, however, including the policies sold by The Hartford, are all-risk

property damage policies. These types of policies cover all risks of loss except for risks that are

expressly and specifically excluded.

       19.     Pursuant to the “Special Property Coverage Form,” Form SP 00 00 10 18, the

policies cover “direct physical loss of or direct physical damage to Covered Property. . . caused

by or resulting from a Covered Cause of Loss.” “Covered Cause of Loss” means “direct

physical loss or direct physical damage unless the loss or damage is excluded or limited in this

Coverage Part.”

                                                   5
          Case 2:20-cv-02034-TJS Document 1 Filed 04/27/20 Page 6 of 19




       20.     The policies contain the Business Income endorsement and the Civil Authority

endorsement. Coverage extensions provided within these endorsements include payment for lost

business income, normal operating expenses incurred (including payroll expenses), extended

business income during a period of restoration, and extra expenses for expenses that would not

have been incurred but for the loss or damage.

       21.     The policies’ Business Income and Civil Authority endorsements contain no

exclusion for losses caused by governmental orders issued in order to prevent exposure to a

virus, and no other exclusion in the policies apply to this coverage.

B.     The Covered Cause of Loss

       22.     Efforts to prevent exposure to COVID-19 have caused civil authorities

throughout the country to issue orders requiring the suspension of non-essential businesses and

preventing citizens from leaving home for non-essential purposes (the “Closure Orders”).

       23.     Plaintiffs’ businesses are not considered “essential,” and have therefore been

subject to a variety of Closure Orders by state and local authorities, preventing Plaintiffs from

operating their businesses, limiting their operations, and/or from use of the covered premises for

their intended purpose.

       24.     These Closure Orders include, but are not limited to, Pennsylvania Governor

Wolf’s order dated March 19, 2020 requiring all non-life-sustaining businesses in the

Commonwealth to cease operations and close all physical locations.1 The Pennsylvania

Supreme Court recently clarified that the Governor’s order has resulted in the temporary loss of

use of non-essential business premises effected by the order, and that the order was issued to




1
 Available at https://www.scribd.com/document/452416027/20200319-TWW-COVID-19-
Business-Closure-Order
                                                 6
          Case 2:20-cv-02034-TJS Document 1 Filed 04/27/20 Page 7 of 19




protect the lives and health of millions of Pennsylvania citizens. See Friends of DeVito v. Wolf,

No. 68 MM 2020, 2020 WL 1847100 at *17 (Pa. Apr. 13, 2020).

       25.     There was no presence of the COVID-19 virus at Plaintiffs’ Covered Properties.

Rather, Plaintiffs experienced a “Covered Cause of Loss” by virtue of the Closure Orders which

denied use of the Covered Properties by causing a necessary suspension of operations during a

period of restoration. The closure orders operate as a blockade that prevents employees and

patrons from entering the businesses for their intended purpose.

       26.     This Covered Cause of Loss triggered coverage pursuant to the coverage

extensions of the policies’ Business Income endorsement. The Business Income coverage

extension provides coverage “for the actual loss of Business Income you sustain due to the

necessary suspension of your ‘operations’ during the ‘period of restoration.’ The suspension

must be caused by direct physical loss or direct physical damage to property. . . caused by or

resulting from a Covered Cause of Loss.” The Extended Business Income coverage extension

further provides for payment of the actual loss of Business Income the insured incurs during the

period that begins on the date that “property, other than finished ‘stock’, is actually repaired,

rebuilt or replaced and ‘operations’ are resumed,” and ends on the earlier of the date that either

the insured could restore “operations” with reasonable speed, or 45 days. The Extra Expense

coverage extension covers reasonable and necessary extra expenses incurred by the insured

during the “period of restoration,” that the insured would not have incurred if there had been no

direct physical loss or direct physical damage to property

       27.     Consistent with the provisions of the policies’ Civil Authority endorsements, the

“Covered Cause of Loss” also caused a direct physical loss or damage to property other than at

Plaintiffs’ Scheduled Premises, triggering coverage under the policies’ Civil Authority coverage




                                                  7
          Case 2:20-cv-02034-TJS Document 1 Filed 04/27/20 Page 8 of 19




extension. The coverage extension provides payment for actual loss of Business Income and

necessary Extra Expense incurred during the “civil authority period of restoration.”

       28.     None of The Hartford’s policy exclusions apply to Plaintiffs’ claims for coverage.

       29.     The Special Property Coverage Form’s exclusion of “virus, bacterium or other

microorganism that induces or is capable of inducing physical distress, illness or disease” is not

applicable. Plaintiffs’ Covered Cause of Loss is not the virus, but rather the effect of the Closure

Orders as the presence or absence of the COVID-19 virus would have no effect upon the closure

or the loss of business inasmuch as the stay at home orders apply to all non-essential businesses

regardless of their exposure to the virus.

       30.     No other exclusions listed in the policies are applicable.

                               CLASS ACTION ALLEGATIONS

       31.     Plaintiffs bring this action pursuant to Rules 23(a), 23(b)(1), 23(b)(2), 23(b)(3), and

23(c)(4) of the Federal Rules of Civil Procedure, individually and on behalf of all others

similarly situated.

       32.     Plaintiffs seek to represent nationwide classes defined as

                 (i) All persons and entities that: (a) had Business Income,
                 Extended Business Income, and Extra Expense coverage under a
                 property insurance policy issued by The Hartford; (b) suffered a
                 suspension of business related the Closure Orders, at the
                 premises covered by The Hartford’s property insurance policy; (c)
                 made a claim under their property insurance policy issued by The
                 Hartford; and (d) were denied Business Income coverage by The
                 Hartford for the suspension of business resulting from the Closure
                 Orders (the “Business Income Breach Class”).

                 (ii) All persons and entities that: (a) had Civil Authority coverage
                 under a property insurance policy issued by The Hartford; (b)
                 suffered loss caused by action of a civil authority; (c) made a claim
                 under their property insurance policy issued by The Hartford; and
                 (d) were denied Civil Authority coverage by The Hartford for the
                 loss caused by a Closure Order (the “Civil Authority Breach
                 Class”).

                                                  8
          Case 2:20-cv-02034-TJS Document 1 Filed 04/27/20 Page 9 of 19




                (iii) All persons and entities with Business Income, Extended
                Business Income, and Extra Expense coverage under a property
                insurance policy issued by The Hartford that suffered a suspension
                of business due a Closure Order at the premises covered by the
                Business Income coverage (the “Business Income Declaratory
                Judgment Class”).

                (iv) All persons and entities with Civil Authority coverage under
                a property insurance policy issued by The Hartford that suffered
                loss of Business Income and/or Extra Expense caused by a Closure
                Order (the “Civil Authority Declaratory Judgment Class”).

       33.     Excluded from each defined Class are Defendants and any of their

members, affiliates, parents, subsidiaries, officers, directors, employees, successors, or assigns;

and any governmental entities. Plaintiffs reserve the right to modify or amend each of the

Class definitions, as appropriate, during the course of this litigation.

       34.     This action has been brought and may properly be maintained on behalf of

each Class proposed herein under the criteria of Rule 23 of the Federal Rules of Civil Procedure.

       35.     Numerosity—Federal Rule of Civil Procedure 23(a)(1). The members of each

defined Class are so numerous that individual joinder of all Class members is impracticable.

While Plaintiffs are informed and believe that there are thousands of members of each Class, the

precise number of Class members is unknown to Plaintiffs but may be ascertained from

Defendants’ books and records. Class members may be notified of the pendency of this action

by recognized, Court-approved notice dissemination methods, which may include U.S. Mail,

electronic mail, internet postings, and/or published notice.

       36.     Commonality and Predominance—Federal Rule of Civil Procedure

23(a)(2) and 23(b)(3). This action involves common questions of law and fact, which

predominate over any questions affecting only individual Class members, including, without

limitation:




                                                  9
         Case 2:20-cv-02034-TJS Document 1 Filed 04/27/20 Page 10 of 19




             a. whether the Class suffered a covered loss based on the common policies issued

                to members of the Class;

             b. whether The Hartford wrongfully denied all claims based on the wrongful

                application of one or more policy exclusions;

             c. whether The Hartford’s Business Income coverage applies to a suspension of

                business caused by a Closure Order;

             d. whether The Hartford’s Extended Business Income coverage applies to a

                suspension of business caused by a Closure Order;

             e. whether The Hartford’s Extra Expense coverage applies to a suspension of

                business caused by a Closure Order;

             f. whether The Hartford’s Civil Authority coverage applies to a loss of Business

                Income caused by a Closure Order;

             g. whether The Hartford has breached its contracts of insurance through a blanket

                denial of all claims based on business interruption, income loss or closures

                related to the Closure Orders; and

             h. whether Plaintiffs and the Class are entitled to an award of reasonable attorney

                fees, interest and costs.

       37.      Typicality—Federal Rule of Civil Procedure 23(a)(3). Plaintiffs’ claims are

typical of the other Class members’ claims because Plaintiffs and the other Class members are

all similarly affected by Defendants’ refusal to pay under its Business Income, Extended

Business Income, Extra Expense, or Civil Authority coverages. Plaintiffs’ claims are based

upon the same legal theories as those of the other Class members. Plaintiffs and the other

Class members sustained damages as a direct and proximate result of the same wrongful

practices in which Defendants engaged.

                                                 10
         Case 2:20-cv-02034-TJS Document 1 Filed 04/27/20 Page 11 of 19




       38.     Adequacy of Representation—Federal Rule of Civil Procedure 23(a)(4).

Plaintiffs are adequate Class representatives because their interests do not conflict with the

interests of the other Class members who they seek to represent, Plaintiffs have retained counsel

competent and experienced in complex class action litigation, and Plaintiffs intend to prosecute

this action vigorously. The interests of the above-defined Classes will be fairly and adequately

protected by Plaintiffs and their counsel.

       39.     Inconsistent or Varying Adjudications and the Risk of Impediments to

Other Class Members’ Interests—Federal Rule of Civil Procedure 23(b)(1). Plaintiffs seek

class-wide adjudication as to the interpretation, and resultant scope, of Defendants’ Business

Income, Extended Business Income, Extra Expense, and Civil Authority coverages. The

prosecution of separate actions by individual members of the Classes would create an immediate

risk of inconsistent or varying adjudications that would establish incompatible standards of

conduct for the Defendants.

       40.     Declaratory and Injunctive Relief—Federal Rule of Civil Procedure

23(b)(2). Defendants acted or refused to act on grounds generally applicable to Plaintiffs and the

other Class members, thereby making appropriate final injunctive relief and declaratory relief,

as described below, with respect to the Class members.

       41.     Superiority—Federal Rule of Civil Procedure 23(b)(3). A class action is

superior to any other available means for the fair and efficient adjudication of this

controversy, and no unusual difficulties are likely to be encountered in the management of

this class action. Individualized litigation creates a potential for inconsistent or contradictory

judgments and increases the delay and expense to all parties and the court system. By contrast,

the class action device presents far fewer management difficulties, and provides the benefits of

single adjudication, economy of scale, and comprehensive supervision by a single court.

                                                 11
         Case 2:20-cv-02034-TJS Document 1 Filed 04/27/20 Page 12 of 19




                                    CLAIMS FOR RELIEF

                                       COUNT I
                              BREACH OF CONTRACT –
                          BUSINESS INCOME COVERAGE
              (Claim Brought on Behalf of the Business Income Breach Class)

       42.     Plaintiffs reallege the above paragraphs as if fully set forth herein.

       43.     Plaintiffs bring this Count individually and on behalf of the other members of the

Business Income Breach Class.

       44.     Plaintiffs’ policies, as well as those of the other Business Income Breach Class

members, are contracts under which The Hartford was paid premiums in exchange for its

promise to pay Plaintiffs and the other Business Income Breach Class members’ losses for

claims covered by the policy.

       45.     In the Business Income and Extra Expense endorsement, The Hartford provided

Business Income, Extended Business Income, and Extra Expense coverage extensions.

       46.     The Hartford agreed to pay for its insureds’ actual loss of Business Income

sustained due to the necessary suspension of its operations during the “period of restoration.”

       47.     A “partial slowdown or complete cessation” of business activities at the

Scheduled Premises is a “suspension” under the policy, for which The Hartford agreed to pay

for loss of Business Income during the “period of restoration,” as well as continuing normal

operating expenses incurred, including payroll expenses.

       48.     “Business Income” means net income (or loss) before tax that Plaintiffs and

the other Business Income Breach Class members would have earned “if no physical loss or

damage had occurred.”

       49.     The Extended Business Income coverage extension provides for payment of the

actual loss of Business Income the insured incurs during the period that begins on the date that



                                                 12
            Case 2:20-cv-02034-TJS Document 1 Filed 04/27/20 Page 13 of 19




“property, other than finished ‘stock’, is actually repaired. . . and ‘operations’ are resumed,” and

ends on the earlier of the date that either the insured could restore “operations” with reasonable

speed, or 45 days.

        50.     The Extra Expense coverage extension provides for payment of reasonable and

necessary Extra Expense an insured incurs during the “period of restoration” that the insured

would not have incurred if there had been no direct physical loss or direct physical damage to

property at the Scheduled Premises.

        51.     The Closure Orders caused direct physical loss and damage to Plaintiffs and

the other Business Income Breach Class members’ Scheduled Premises, requiring suspension of

operations at the Scheduled Premises. Losses caused by the Closure Orders thus triggered the

Business Income provision of Plaintiffs’ and the other Business Income Breach Class members’

policies.

        52.     Plaintiffs and the other Business Income Breach Class members have complied

with all applicable provisions of their policies and/or those provisions have been waived by The

Hartford, or The Hartford is estopped from asserting them, and yet The Hartford has abrogated

its insurance coverage obligations.

        53.     By denying coverage for any Business Income losses incurred by Plaintiffs and the

other Business Income Breach Class members, The Hartford has breached its coverage

obligations under the policies.

        54.     As a result of The Hartford’s breaches of the policies, Plaintiffs and the

other Business Income Breach Class members have sustained substantial damages for which The

Hartford is liable, in an amount to be established at trial.




                                                  13
         Case 2:20-cv-02034-TJS Document 1 Filed 04/27/20 Page 14 of 19




                                       COUNT II
                              BREACH OF CONTRACT –
                           CIVIL AUTHORITY COVERAGE
               (Claim Brought on Behalf of the Civil Authority Breach Class)

       55.     Plaintiffs reallege the above paragraphs as if fully set forth herein.

       56.     Plaintiffs bring this Count individually and on behalf of the other members of the

Civil Authority Breach Class.

       57.     Plaintiffs’ policies, as well as those of the other Civil Authority Breach Class

members, are contracts under which The Hartford was paid premiums in exchange for its

promise to pay Plaintiffs and the other Civil Authority Breach Class members’ losses for claims

covered by the policy.

       58.     In the Business Income for Civil Authority Actions endorsement, The Hartford

agreed to pay for its insureds’ actual loss of Business Income and Extra Expense incurred due to

the necessary suspension of its operations during the “period of restoration.”

       59.     The Closure Orders caused direct physical loss and damage to property other

than Plaintiffs and the other Civil Authority Breach Class members’ Scheduled Premises,

resulting in a prohibition of access to the Scheduled Premises. Losses caused by the Closure

Orders thus triggered the Business Income for Civil Authority Actions provision of Plaintiffs’

and the other Civil Authority Breach Class members’ policies.

       60.     Plaintiffs and the other Civil Authority Breach Class members have complied

with all applicable provisions of their policies and/or those provisions have been waived by The

Hartford, or The Hartford is estopped from asserting them, and yet The Hartford has abrogated

its insurance coverage obligations.

       61.     By denying coverage for any Civil Authority losses incurred by Plaintiffs and the

other Civil Authority Breach Class members, The Hartford has breached its coverage obligations

under the policies.
                                                 14
         Case 2:20-cv-02034-TJS Document 1 Filed 04/27/20 Page 15 of 19




       62.      As a result of The Hartford’s breaches of the policies, Plaintiffs and the

other Civil Authority Breach Class members have sustained substantial damages for which The

Hartford is liable, in an amount to be established at trial.

                                       COUNT III
                           DECLARATORY JUDGMENT –
                          BUSINESS INCOME COVERAGE
      (Claim Brought on Behalf of the Business Income Declaratory Judgment Class)

       63.     Plaintiffs reallege the above paragraphs as if fully set forth herein.

       64.     Plaintiffs bring this Count individually and on behalf of the other members of the

Business Income Declaratory Judgment Class.

       65.     Plaintiffs’ policies, as well as those of the other Business Income Declaratory

Judgment Class members, are contracts under which The Hartford was paid premiums in

exchange for its promise to pay Plaintiffs and the other Business Income Declaratory Judgment

Class members’ losses for claims covered by the policy.

       66.     Plaintiffs and the other Business Income Declaratory Judgment Class members

have complied with all applicable provisions of their policies and/or those provisions have been

waived by The Hartford, or The Hartford is estopped from asserting them, and yet The Hartford

has abrogated its insurance coverage obligations.

       67.     The Hartford has denied claims related to Coverage Orders on a uniform and

class wide basis, without individual bases or investigations, such that the Court can render

declaratory judgment irrespective of whether members of the Class have filed a claim for

coverage.

       68.     An actual case or controversy exists regarding Plaintiffs’ and the other Business

Income Declaratory Judgment Class members’ rights and The Hartford’s obligations under the

policies to reimburse Plaintiffs for the full amount of Business Income losses incurred by



                                                  15
         Case 2:20-cv-02034-TJS Document 1 Filed 04/27/20 Page 16 of 19




Plaintiffs and the other Business Income Declaratory Judgment Class members in connection

with suspension of their businesses in connection with the Closure Orders.

       69.      Pursuant to 28 U.S.C. § 2201, Plaintiffs and the other Business Income

Declaratory Judgment Class members seek a declaratory judgment from this Court declaring the

following:

             a. Plaintiffs and the other Business Income Declaratory Judgment Class members’

                Business Income losses incurred in connection with the Closure Orders are

                insured losses under their policies; and

             b. The Hartford is obligated to pay Plaintiffs and the other Business Income

                Declaratory Judgment Class members for the full amount of the Business Income

                losses incurred and to be incurred in connection with the Closure Orders during the

                period of restoration and the necessary interruption of their businesses.

                                        COUNT IV
                              DECLARATORY JUDGMENT –
                             CIVIL AUTHORITY COVERAGE
                  (Claim Brought on Behalf of the Civil Authority Declaratory
                                      Judgment Class)

       70.      Plaintiffs reallege the above paragraphs as if fully set forth herein.

       71.      Plaintiffs bring this Count individually and on behalf of the other members of the

Civil Authority Declaratory Judgment Class.

       72.      Plaintiffs’ policies, as well as those of the other Civil Authority Declaratory

Judgment Class members, are contracts under which The Hartford was paid premiums in

exchange for its promise to pay Plaintiffs and the other Civil Authority Declaratory Judgment

Class members’ losses for claims covered by the policy.

       73.      Plaintiffs and the other Civil Authority Declaratory Judgment Class members

have complied with all applicable provisions of their policies and/or those provisions have been

                                                  16
           Case 2:20-cv-02034-TJS Document 1 Filed 04/27/20 Page 17 of 19




waived by The Hartford, or The Hartford is estopped from asserting them, and yet The Hartford

has abrogated its insurance coverage obligations.

       74.      The Hartford has denied claims related to Coverage Orders on a uniform and

class wide basis, without individual bases or investigations, such that the Court can render

declaratory judgment irrespective of whether members of the Class have filed a claim for

coverage.

       75.      An actual case or controversy exists regarding Plaintiffs’ and the other Civil

Authority Declaratory Judgment Class members’ rights and The Hartford’s obligations under

the policies to reimburse Plaintiffs for the full amount of Business Income and Extra Expense

losses incurred by Plaintiffs and the other Civil Authority Declaratory Judgment Class members

in connection with suspension of their businesses in connection with the Closure Orders.

       76.      Pursuant to 28 U.S.C. § 2201, Plaintiffs and the other Civil Authority Declaratory

Judgment Class members seek a declaratory judgment from this Court declaring the following:

             a. Plaintiffs and the other Civil Authority Declaratory Judgment Class members’

                losses incurred in connection with the Closure Orders are insured losses under

                their policies; and

             b. The Hartford is obligated to pay Plaintiffs and the other Civil Authority

                Declaratory Judgment Class members for the full amount of the covered losses

                incurred and to be incurred in connection with the Closure Orders during the

                period of restoration and the necessary interruption of their businesses.

                                      PRAYER FOR RELIEF

       WHEREFORE, Plaintiffs, individually and on behalf of the other Class members,

respectfully request that the Court enter judgment in their favor and against Defendants as

follows:

                                                 17
            Case 2:20-cv-02034-TJS Document 1 Filed 04/27/20 Page 18 of 19




       a.       Entering an order certifying the proposed nationwide Classes, as requested

herein, designating Plaintiffs as Class representative, and appointing Plaintiffs’ undersigned

attorneys as Counsel for the Classes;

       b.       Entering judgment on Counts I-II in favor of Plaintiffs and the members of the

Business Income Breach Class and the Civil Authority Breach Class, and awarding damages

for breach of contract in an amount to be determined at trial;

       c.       Entering declaratory judgments on Counts III-IV in favor of Plaintiffs and the

members of the Business Income Declaratory Judgment Class and the Civil Authority

Declaratory Judgment Class as follows:

                 i.     Business Income, Extended Business Income, Extra Expense, and Civil

                 Authority losses incurred in connection with the Closure Orders and the

                 necessary interruption of their businesses are insured losses under their policies;

                 and,

                 ii.    The Hartford is obligated to pay for the full amount of the Business

                 Income, Extended Business Income, Extra Expense, and Civil Authority losses

                 incurred and to be incurred related to the Closure Orders and the necessary

                 interruption of their businesses;

       d.       Ordering Defendants to pay both pre- and post-judgment interest on any

amounts awarded;

       e.        Ordering Defendants to pay attorneys’ fees, reasonable expenses and costs of

suit; and

       f.        Ordering such other and further relief as may be just and proper.




                                                 18
            Case 2:20-cv-02034-TJS Document 1 Filed 04/27/20 Page 19 of 19




                                     DEMAND FOR JURY TRIAL

           Plaintiffs hereby demand a trial by jury as to all issues stated herein, and all issues so

triable.

Dated: April 27, 2020                                     BARRACK, RODOS & BACINE

                                                          By:       s/ Jeffrey A. Barrack
                                                                Daniel E. Bacine (PA 16742)
                                                                Mark R. Rosen (PA 31231)
                                                                Jeffrey A. Barrack (PA 78438)
                                                                Meghan J. Talbot (PA 322308)
                                                                3300 Two Commerce Square
                                                                2001 Market Street
                                                                Philadelphia, PA 19103
                                                                       and
                                                                Stephen R. Basser
                                                                One America Plaza
                                                                600 W. Broadway, Suite 900
                                                                San Diego, CA 92101

                                                                Attorneys for Plaintiffs




                                                     19
